DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

					Response to Arguments
1.	Applicant’s arguments, filed on 12/22/2021, pages 10-13, with respect to the amended claim 1 have been fully considered but they are not persuasive.
Applicant argues (1) Sinha does not teach or suggest “determining, at each of a number of first hop nodes, an identifier of a corresponding second hop node, each of the first hop nodes providing a downstream endpoint device connectivity to a core network, each corresponding second hop node being a next upstream hop via which a corresponding first hop node and the endpoint device connect to the core network”; (2) Cheng does not disclose “the endpoint device, in response to receiving the message, selecting at least one first hop node and selecting the corresponding second hop node to establish a path to the core network, based on messages received from the first hop nodes.” The examiner respectfully disagrees.
Regarding the first argument, applicant specifically argues that Sinha expressly disclosed that it removed the second hop identifier from the package before is sent to the endpoint and left the second hop selection to the mesh AP/first hop, and thus teaches away from any modification. 


	Regarding the second argument, applicant specifically argues that pre-configuration handover transmitted from the gNB-remote/DU does not include a second hop identifier, and the Cheng UE endpoint does not select the second hop.
	Cheng [0003-0004, 0029] Fig. 1 shows a 5G communication network topology having multiple gNB including a gNB-head CU, a gNB-head DU, and multiple gNB-remote DUs. Where the gNB-DU establishes a upstream connection toward the gNB-CU and a downstream to multiple UEs. [0037] the UEs receive a pre-configured handover configuration before a network connection failure indication has been received. [0073, 0079] the information in the pre-configured handover configuration from the core network includes information of a gNB-remote/DUs and at least one candidate target cell identity including the intra-cell identity unique for the cell and the physical cell ID configured from a gNB. That is the pre-configured handover configuration includes the identifier associated with the first hop and the second hop nodes. [0054-0068] Fig. 8 shows the gNB-head/CU (e.g. 811) transmits a pre-configured handover configuration .
 
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


4.	Claims 1, 7-8 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sinha et al. (US 2008/0304485) hereinafter Sinha, and in view of Ching-Wen Cheng (US 2020/0077310) hereinafter Cheng.

Regarding Claim 1, Sinha teaches a method comprising: determining, at each of a number of first hop nodes, an identifier of a corresponding second hop node, each of the first hop nodes providing a downstream endpoint device connectivity to a core network, each corresponding second hop node being a next upstream hop via which a corresponding first hop node and the endpoint device connect to the core network ([Para. 0028-0037] Fig. 1, shows a mesh network 100 including the mesh AP 117 and mesh AP 123 (first hop nodes), and the corresponding second hop nodes, mesh AP 115 and mesh AP 121, providing a downstream client stations 119 and 125 connectivity 
Sinha does not disclose sending, by each of the first hop nodes, a message to the endpoint device to create multiple disjointed paths to the core network for the endpoint device, each message including a network identifier associated with the first hop nodes and the identifier of the corresponding second hop node; the endpoint device, in response to receiving the message, selecting at least one first hop node and selecting the corresponding second hop node to establish a path to the core network, based on messages received from the first hop nodes.
Cheng from the same field of endeavor teaches sending, by each of the first hop nodes, a message to the endpoint device to create multiple disjointed paths to the core network for the endpoint device, each message including a network identifier associated with the first hop nodes and the identifier of the corresponding second hop node ([Para. 0032, 0054-0068] Fig. 8 shows the gNB-head/CU (e.g. 811) transmits a pre-configured handover configuration (i.e., message) through a downlink path to a gNB-head/DU 812 (i.e., second hop node), to a gNB-remote/DU 813 (i.e., first hop node) and to UE 814 (i.e., endpoint device). The transmission may go through a gNB-head/DU (e.g. 812, second hop node) and a gNB-remote/DU (e.g. gNB-remote 1/DU 813, first hop node). [Para. 0073, 0079, 0083-0084] the information in the pre-configured handover 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Sinha and Cheng to reduce the impact of network failure.

Regarding Claim 7, Sinha does not disclose determining a failure at one of the first hop nodes or the corresponding second hop node to yield a failed first hop node or a failed second hop node; determining if the failed first hop node or the failed second hop node are along the path to the core network established for the endpoint device; 
Cheng teaches determining a failure at one of the first hop nodes or the corresponding second hop node to yield a failed first hop node or a failed second hop node; determining if the failed first hop node or the failed second hop node are along the path to the core network established for the endpoint device ([Para. 0007] Fig. 3, the gNB-remote 1/DU detecting a backhaul connection failure (it has lost of its connection) (S301) with the gNB-head/CU along the path to the core network (CN) established for the UE); and upon determining that the failed first hop node or he failed second hop node are along the path, sending to the endpoint device, a notification of the failure ([Para. 0056-0060] Fig. 8, upon the gNB-remote 1/DU 1 determine a upstream backhaul connection failure along the gNB-head/CU and the gNB-remote/DU has occurred, such as the beam failure, the gNB-remote 1/DU 1 would transmit a network connection failure indication (notification of network connection failure) to the downstream nodes (including attached UE 814) in response to having determined that the backhaul connection failure has occurred, and the cell is out of service) the endpoint device switching to another one of the first hop nodes and the corresponding second hop node to avoid the failure ([Para. 0057] Fig. 8, a UE 814 may perform connection change in response to the notification of network connection failure by apply the pre-configured handover configuration to perform handover (switching) from the serving gNB-remote 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Sinha and Cheng to reduce the impact of network failure.

Regarding Claim 8, Sinha teaches A system comprising: two or more first hop nodes, each of the first hop nodes providing a downstream endpoint device connectivity to a core network ([Para. 0028-0037] Fig. 1, shows a mesh network 100 including a mesh AP 117, and mesh AP 123 (first hop nodes) with the corresponding mesh AP 115 and mesh AP 121 (second hop nodes) providing a the client 119 and client 125 (downstream endpoint device) an upstream direction from the mesh AP 117 AP 123 via the mesh AP 115 and 121 to the controller coupled to network 107(a core network); and two or more second hop nodes, each second hop node being a next upstream hop via which a corresponding first hop node and the endpoint device connect to the core network ([Para. 0028-0037] Fig. 1, shows a mesh network 100 including a mesh AP 117, and mesh AP 123 (first hop nodes) with the corresponding mesh AP 115 and mesh AP 121 (second hop nodes) providing a the client 119 and client 125 (downstream endpoint device) an upstream direction from the mesh AP 117 AP 123 via the mesh AP 115 and 121 to the controller coupled to network 107(a core network), wherein each first hop node is configured to: determine, an identifier of a corresponding second hop node ([Para. 0021-0022, 0036] the method includes, for example, in the case of mesh AP 117 and mesh AP 123 that the looking up results in a matched tag entry that includes an . 
Sinha does not disclose send a message to the endpoint device to create multiple disjointed paths to the core network for the endpoint device, each message including a network identifier associated with the first hop nodes and the identifier of the corresponding second hop node, the endpoint device being configured, in response to receiving the message, to select at least one first hop node and select the second hop node to establish a path to the core network, based on messages received from the first hop nodes.
Cheng teaches send a message to the endpoint device to create multiple disjointed paths to the core network for the endpoint device, each message including a network identifier associated with the first hop nodes and the identifier of the corresponding second hop node ([Para. 0032, 0054, 0060] the pre-configured handover configuration (message) is provided via the serving gNB-remote/DU. Fig. 8 shows the UE received the pre-configured handover configuration from a gNB-remote/DU (i.e., the first hop node). [Para. 0079, 0083, 0084] The pre-configured handover configuration includes information of the candidate target cells, which indicates target cell identity, an intra-cell identity which is unique for each the gNB associated with each candidate target cell. The target cell could be a cell associated with a gNB-head/CU which is different from the serving gNB-head/CU, and associated with an identity for each gNB-remote. That is the pre-configured handover configuration creating multiple disjoint paths to the core network (CN) for each UE (endpoint device) provided via the serving gNB-remote/DU (first hop) includes identifier of gNB-remote/DU and identifier of each 
Examiner notes, the pre-configured handover configuration includes identifier of the target cell and the identifier of each gNB of the intra-cell, which includes the eNB-remote 2/DU 2, and the corresponding gNB-head/DU and gNB-head/CU. Thus, when the network connection failure, the UE selects the candidate target cell, which includes the gNB-remote 2/DU 2 (first hop), gNB-head/DU (second hop) and gNB-head/CU as shown in Fig. 8.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Sinha and Cheng to reduce the impact of network failure.

Regarding Claim 14, the claim is interpreted and rejected for the same reason as set forth in claim 7. 

Regarding Claim 15, the claim is interpreted and rejected for the same reason as being unpatentable over Sinha in view of Cheng as set forth in claim 1, Sinha further teaches one or more non-transitory computer-readable media comprising computer-readable instructions, which when executed by one or more processors of a number of first hop nodes ([Para. 0047] Fig. 3A shows a simplified block diagram of one embodiment of a mesh AP that includes a processor 307 and a memory 309 which includes programs 311 and data 313 that includes the data structures such as the tag database and the client databases that executed by the processor 307 described herein).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Sinha and Cheng to reduce the impact of network failure.

5.	Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sinha in view of Cheng as applied to claims 1, 8 and 15 respectively above, and further in view of Murphy et al. (US 2017/0279675) hereinafter Murphy.

Regarding Claim 2, the combination of Sinha and Cheng does not disclose wherein each of the first hop nodes is an access point of a wireless network and each of the second hop nodes is a wireless local area network controller of an enterprise network.
 wherein each of the first hop nodes is an access point of a wireless network and each of the second hop nodes is a wireless local area network controller of an enterprise network. ([Para. 0027-0029] Fig. 1, the access point 151 (first hop node) of an enterprise WLAN network 100 is connected to a WLAN controller 110 (second hop node) via tunnel 10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Sinha, Cheng and Murphy to improve the scalability and efficient link utilization for the enterprise network.

Regarding Claim 9, the claim is interpreted and rejected for the same reason as set forth in claim 2. 
Regarding Claim 16, the claim is interpreted and rejected for the same reason as set forth in claim 2. 

6.	Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Cheng and Murphy as applied to claims 2, 9 and 16 respectively above, and further in view of Srikanth Keesara (US 2012/0243539) hereinafter Keesara.

Regarding Claim 3, the combination of Sinha, Cheng and Murphy does not disclose wherein the message includes a hash value of the identifier of the corresponding second hop node.
Keesara teaches wherein the message includes a hash value of the identifier of the corresponding second hop node ([Para. 0064-0067, 0105] Fig. 3, the edge device and each of the transport devices 244 along the path executes a hash on the flow ID masked within the address that identify the next hop device).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Sinha, Cheng, Murphy and Keesara to simplify and accelerate data transport across the transport network.

Regarding Claim 10, the claim is interpreted and rejected for the same reason as set forth in claim 3. 
Regarding Claim 17, the claim is interpreted and rejected for the same reason as set forth in claim 3. 

7.	Claims 4-6, 11-13 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sinha in view of Cheng as applied to claims 1, 8 and 15 respectively above, and further in view of Tseng et al., (US 2020/0383012) hereinafter Tseng.

Regarding Claim 4, the combination of Sinha and Cheng does not disclose wherein each of the first hop nodes is a gNode B of a radio access network and each second hop node is a core network of a radio access network operated by different service provider.
Tseng teaches wherein each of the first hop nodes is a gNode B of a radio access network and each second hop node is a core network of a radio access network operated by different service provider ([Para. 0077-0078, 0094] Fig. 1B, UE may be connected to a next generation base station 102 (gNB) (e.g., a 5G NR) which may be connected to a legacy evolved packet core (EPC) network (second hop node) operated by a cellular service provider (different service provider) as shown in Fig. 6A where the EPC may be used to prove management functions to gNB 604).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Sinha, Cheng and Tseng to increase coverage and to improve wireless communication.

Regarding Claim 5, the combination of Sinha and Cheng does not disclose wherein each of the first hop nodes is a gNode B of a radio access network and each second hop node is a different network slice of a core network of a radio access network operated by a service provider.
Tseng teaches wherein each of the first hop nodes is a gNode B of a radio access network and each second hop node is a different network slice of a core network of a radio access network operated by a service provider ([Para. 0097] Fig. 7A, UE 106 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Sinha, Cheng and Tseng to increase coverage and to improve wireless communication.

Regarding Claim 6, the combination of Sinha and Cheng does not disclose wherein at least one first hop node is a gNodeB of a radio access network and at least one other first hop node is an access point of a WiFi network providing the endpoint device with at least two disjointed paths via different access mediums toward the core network.
Tseng teaches wherein at least one first hop node is a gNodeB of a radio access network and at least one other first hop node is an access point of a WiFi network providing the endpoint device with at least two disjointed paths via different access mediums toward the core network. ([Para. 0097-0098] Fig. 7B, UE 106 may access the 5G CN through both first hop node of a gNB 604 and access point 112. [0056, 0062] Fig. 1A, Wi-Fi network, providing two separated paths toward the core network).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Sinha, Cheng and Tseng to increase coverage and to improve wireless communication.

Regarding Claim 11, the claim is interpreted and rejected for the same reason as set forth in claim 4. 
Regarding Claim 12, the claim is interpreted and rejected for the same reason as set forth in claim 5. 
Regarding Claim 13, the claim is interpreted and rejected for the same reason as set forth in claim 6. 
Regarding Claim 18, the claim is interpreted and rejected for the same reason as set forth in claim 4. 
Regarding Claim 19, the claim is interpreted and rejected for the same reason as set forth in claim 5. 
Regarding Claim 20, the claim is interpreted and rejected for the same reason as set forth in claim 6. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2019/0191437, Kusashima et al. discloses Communication device, communication method, and program.
US 2019/0289598, Shimezawa et al. discloses recording medium.
US 2018/0110041, Bendlin et al. discloses Ofdma-based multiplexing of uplink control information.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER K MAK whose telephone number is (571)272-5358. The examiner can normally be reached M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/PETER K MAK/Examiner, Art Unit 2413         

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413